      Case 3:18-cv-01872-JCH Document 34 Filed 01/09/19 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------X
                              :
CINDY R. MILLER               :           Civil No. 3:18CV01872(JCH)
                              :
v.                            :
                              :
YALE UNIVERSITY, et al.       :           January 9, 2019
                              :
------------------------------X

                    SETTLEMENT CONFERENCE ORDER

     This case is scheduled for an in-person settlement
conference on February 7, 2019, from 10:00 a.m. to 2:30 p.m.,
with the Honorable Sarah A. L. Merriam, United States Magistrate
Judge.

     The orders set forth herein are mandatory and required of
all parties. While settlement conferences are often less formal
than other court proceedings, the orders of the Court
surrounding such conferences carry no less weight than any other
Court order. In order for a settlement conference to be
productive, the parties and the Court must be well-prepared in
advance. The parties have consented to participate in a
settlement conference. Accordingly, failure to comply fully, and
in a timely fashion, with this order, and to engage in good
faith settlement negotiations, may result in the imposition of
sanctions by the Court, sua sponte. See, e.g., Nick v. Morgan’s
Foods, Inc., 270 F.3d 590, 596 (8th Cir. 2001) (affirming award
of monetary sanctions for “failing to prepare the required
memorandum, deciding to send a corporate representative with
limited authority to the [settlement] conference, and” other
conduct); Francis v. Women’s Obstetrics & Gynecology Grp., P.C.,
144 F.R.D. 646, 649 (W.D.N.Y. 1992) (finding that “counsel’s
failure to prepare for the conference, his failure to confirm
coverage and obtain authority from the carrier, and his failure
to advise his opponent until the conference of coverage problems
demonstrate counsels lack of preparation and his lack of good
faith in the process” and imposing sanctions); Grenion v. Farmers
Ins. Exch., No. 12CV3219(JS)(GRB), 2014 WL 1284635, at *7
(E.D.N.Y. Mar. 14, 2014) (“Defendant’s efforts undermined the
Court’s process, imposing unnecessary costs upon its adversary
and wasting the resources of the Court. As such, I find that
defendant acted in bad faith, and an award of expenses and

                                  ~ 1 ~
      Case 3:18-cv-01872-JCH Document 34 Filed 01/09/19 Page 2 of 6



sanctions is appropriate under Rule 16(f).”).

     The parties should expect to spend the entire day in the
settlement conference, and should not schedule other matters for
the same date without prior approval of the Court.

     If a party comes to believe that a settlement conference
would not be productive at this time, that party must file a
motion on the docket seeking to reschedule the conference at
least ten days before the conference. Any such motion must
reflect the position of all other parties. If such a motion is
filed, the parties should assume the conference will go forward
until and unless the Court enters an order to the contrary.

A.   PRE-CONFERENCE REQUIREMENTS

     1. Demand & Offer

     Settlement conferences are often unproductive unless the
parties have exchanged demands and offers before the conference
and made a serious effort to settle the case on their own.
Before the settlement conference, the parties are to make a good
faith effort to settle the case without the involvement of the
Court. Specific proposals and counterproposals shall be made.

     If the parties settle the case prior to the date of the
conference, counsel shall notify the Court immediately.

     If settlement is not achieved before the conference, the
parties must be prepared to engage in further negotiation at the
conference. Therefore, on or before January 24, 2019,
plaintiff’s counsel shall serve a formal, written settlement
demand upon counsel for the defendant. The demand shall be
accompanied by the plaintiff’s analysis of damages. The damages
analysis should contain “a computation of each category of
damages claimed” and the underlying methodology “on which each
computation is based, including [information] bearing on the
nature and extent of injuries suffered.” Fed. R. Civ. P.
26(a)(1)(A)(iii). If the defendant disagrees with the
plaintiff’s calculation of damages, the defendant’s counsel
shall respond to the plaintiff’s analysis on or before January
28, 2019. The defendant shall make a formal, written settlement
offer on or before January 28, 2019.

     It is essential that prior to the conference, all parties
receive notice of the material terms to any settlement

                                  ~ 2 ~
      Case 3:18-cv-01872-JCH Document 34 Filed 01/09/19 Page 3 of 6



agreement. Therefore, all pre-conference demands and offers must
set forth any non-monetary terms proposed as part of settlement,
such as confidentiality, non-disparagement, and/or the execution
of a release which would extend beyond the claims brought in the
complaint (i.e., a “global release”).

    2. Ex Parte Settlement Statement

     On or before the close of business on January 31, 2019,
each party shall provide to the undersigned, in confidence, a
concise ex parte statement, no longer than six (6) pages in
length. The statement must include:

     (a) a summary of settlement negotiations to date, including
the parties’ compliance with the requirement of pre-conference
proposals and counterproposals and discussion of any obstacles
or impediments to settlement;

     (b) a description of the disputed issues and evidence
expected to be offered at trial;

     (c) a discussion of the party’s damages analysis or
response to opposing party’s damages analysis;

     (d) a summary of any insurance coverage available to that
party;

     (e) identification of any liens that may be asserted
against a recovery;

     (f) an assessment of the strengths and weaknesses of each
party’s claims and defenses;

     (g) a list of all those who will attend the conference,
including job titles if pertinent to the case; and

     (h) a representation that counsel has provided a copy of
this Order to their clients, as required.

     Each of these elements is required. Any party with a claim
for damages must also provide a copy of its damages analysis to
the Court with its ex parte statement.

     The ex parte statement may be accompanied by exhibits
(i.e., depositions, damages analysis, photographs, expert
reports, medical records), within reason, if these would be of
assistance to the Court. The statement should be emailed to

                                  ~ 3 ~
      Case 3:18-cv-01872-JCH Document 34 Filed 01/09/19 Page 4 of 6



SALM_settlement@ctd.uscourts.gov before the close of business on
January 31, 2019. If a party is unable to email the materials,
the party may hand-deliver or mail the materials to Courtroom
Deputy Andrew Caffrey at 141 Church Street, New Haven,
Connecticut, but they must arrive on or before the deadline.
Exhibits over 20 pages long must be mailed or delivered to Mr.
Caffrey in addition to being provided by email.

B.   PRESENCE OF PARTIES/PERSONS WITH AUTHORITY

     “Court-ordered mediation with each party physically present
facilitates compromise and resolution, which saves the parties’,
the court’s, and the public’s resources[.]” Chancey v. Hartford
Life & Acc. Ins. Co., 844 F. Supp. 2d 1239, 1241 (M.D. Fla.
2011).

     All parties are hereby ORDERED to be physically present at
the conference. If a party is a legal entity, rather than an
individual, a representative of the party who is fully
authorized to decide all matters pertaining to the case must be
physically present at the conference. The Court does not
consider the appearing attorney to be a party representative for
these purposes. Availability of a party by telephone is not
permitted without express prior authorization of the Court.
Authorization must be sought, in the form of a motion, on or
before January 24, 2019, and must set forth (1) good cause for
the request, and (2) all other parties’ positions with regard to
the request.

     On or before January 24, 2019, counsel shall disclose in
writing to all other parties a list of all those who will be
attending the conference, including their job titles.

     For a plaintiff, “full authority” means final authority to
dismiss the case with prejudice, and to accept in settlement an
amount or terms appropriate to the circumstances of the case.

     For a defendant, “full authority” means final authority to
commit a defendant to pay, in the representative’s own
discretion, without the need for further approval, a settlement
amount appropriate to the circumstances of the case.

     In cases where a party requires authority from an insurer
to settle the case, the party shall ensure that an insurance
company representative with full authority to settle the case is
also physically present at the conference.


                                  ~ 4 ~
      Case 3:18-cv-01872-JCH Document 34 Filed 01/09/19 Page 5 of 6



     The purpose of this requirement is to have in attendance a
person with both the authority to exercise discretion and the
realistic freedom to exercise such discretion without negative
consequences, in order to settle the case during the settlement
conference without consulting someone else who is not present.

C.   CONDUCT OF SETTLEMENT CONFERENCE

     The purpose of the settlement conference is to facilitate
resolution of this case, if that is appropriate. It will be
conducted so that no party will be prejudiced in the event
settlement is not reached. To that end, all matters communicated
to the undersigned in confidence will be kept confidential, and
will not be disclosed to any other party or to the trial judge,
unless the party authorizes disclosure.

     Each conference is tailored to the needs of the individual
case. Generally, the conferences begin in open court on the
record, but quickly move into separate, off the record, ex parte
sessions. The parties should be prepared to provide a brief
presentation to the Court, outlining the factual and legal
issues presented by the case. Should the parties fail to reach a
settlement, the judge may discuss issues of remaining discovery,
substantive motions, and other matters necessary to prepare the
case for trial.

     All statements made by the parties relating to the
substance or merits of the case, whether written or oral, made
solely during the settlement conference, shall be deemed
confidential and shall not be admissible in evidence for any
reason in the trial of the case, should the case not settle.
This provision does not preclude admissibility in other
contexts, such as a hearing on a motion for sanctions regarding
the settlement conference or a motion to enforce a settlement.

     Discussions between the parties and the Court while in ex
parte session are to be kept confidential by all participants.

     In the event that this matter does reach a final
settlement, the Court may share basic information about the
settlement conference with other judges in this District. This
information may include, inter alia, the attendees at the
conference, the settlement amount, and any distinctive features
of the case. However, no information about the settlement, or
the conduct of the settlement conference, will be provided to
anyone outside of the Court.

                                  ~ 5 ~
      Case 3:18-cv-01872-JCH Document 34 Filed 01/09/19 Page 6 of 6




    It is so ordered.

                                       /s/                    _
                                      SARAH A. L. MERRIAM
                                 United States Magistrate Judge


All parties are advised to review the Court’s cellular phone and
             laptop computer policies, available at
     http://ctd.uscourts.gov/courthouse-security-policies-0




                                  ~ 6 ~
